The opinion of the Court was delivered by
Mr. Chief Justice Simpson.
These were separate actions, brought by the plaintiffs above against the defendant company, for alleged damages occasioned them by being left at a station on defendant’s road, Rich Hill, to which they had gone, with the view of reaching Spartanburg, some six or eight miles distant. The plaintiffs were Jane E. Martin, the mother, D. H. Martin, her infant son, about fifteen months old, and M. E. Price, her mother-in-law, all of whom reside in Spartanburg. They had gone down to Rich Hill on a visit, and on their return appeared at Rich Hill station to take a freight train home. This train was behind time, and did not stop at the station to take in passengers, although a flag was waved by the agent there. These parties were, therefore, compelled to remain in the neighborhood until the next train, which passed late in the *599night, which they succeeded in getting on. There was no accident, but it seems to have been a cold night, and the cars, as alleged, were quite uncomfortable, for the want of fire, etc. The injury alleged is the same in each of the complaints, and consisted of being chilled with cold, and exhausted from fatigue and mental distress, find injury to their constitutions. At the trial a nonsuit was granted in each of the cases, on motion of the defendant. This order was made on the ground “that there was no evidence whatever of any pecuniary loss to either of the plaintiffs;” his Honor saying that “the fact that plaintiff was afflicted at the end of her journey with a chill, could not be taken into consideration by the jury,” etc., under the circumstances.
The appeal questions the correctness of this ruling. The rule in reference to nonsuits is well understood, and has been so often acted upon by this Court that it is unnecessary to repeat it fully here. It is sufficient. to say that where there is an absence of all testimony as to any material contested fact-in a case, a nonsuit will ordinarily be granted. The fact of injury was a material fact here. Upon this question, we concur with the presiding Judge. After a careful examination of the evidence reported, we find nothing therein pertinent to that issue. True, the parties may have been somewhat chilled and fatigued, and greatly out of temper, on account of the evening train passing them, and by being compelled to wait for the night train; but there is no evidence of any pecuniary damage, or of any personal injury resulting in any loss whatever to any of the parties. There was nothing really to go to the jury. The Circuit Judge states his reasons for granting the nonsuits. We think they are entirely satisfactory, and fully sustain his orders.
It is the judgment of this Court, that the judgment of the Circuit Court in each of the cases be affirmed.
MclvER and McGowan, JJ., concur.